Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed 18 April 2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission is entered, and specifically Applicant's claim set filed on 17 March 2022 has been entered.
 
Status
	This Office Action is in response to the Arguments and Amendments filed on 18 April 2022.  As directed by Applicant, claims 1-13 are amended and new claims 14-17 are cancelled and new claims 18-20 are added.  This is a Non-Final Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an air enrichment element in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18- 19 are objected to because of the following informalities:  The English in these claims is incorrect.  It is understood that the claims all begin “The device according to claim 1, further comprising an air line…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 (and those dependent on it and those that have this limitation) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “air enrichment device” is not described in the specification except by the language “ by means of which air is able to be passed through the liquid” on p. 2.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13, and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “stable” in claims 1, 8, 9, and 20 (“’stable’ warm/cold foam”) is a relative term which renders the claims indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (though the word itself is mentioned in in the specification in paragraphs 5, 13, 14 and 31), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  With nothing more, for purposes of examination, it is understood that when foam is created it would have some level of stability, and would thus meet the claim.
In light of the §112a rejection above, the term “air enrichment element” of at least claim 1 and 12 are indefinite as not structure is described so that one having ordinary skill in the art would know the meets and bounds of this element.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 8, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli (U.S. Patent Application Publication 2016/ 0135474) in view of Nestec (Wipo Patent Publication WO2014205771; in IDS; English translation of specification attached).

Regarding claim 1, Vetterli discloses a device for foaming liquid (Vetterli, Title, “Device and method for generating milk Froth”) comprising at least one storage container (Vetterli, fig. 5, milk reservoir 2) in which liquid to be foamed is stored; a pump (pump 1); a line system comprising at least one first line (fig. 5, line 5 connecting the reservoir to the pump) via which the at least one storage container is connectable to the pump (fig. 5 reservoir to pump), the line system comprising a single second line via which the pump is connectible to at least one outlet nozzle (Vetterli, line 5 connecting pump 1 to outlet 11), an air-enrichment element (mixing chamber 8) by means of which air can pass through the liquid to produce a stable foam, and a heating element (Vetterli 9) designed as a continuous flow heater (Vetterli, continuous flow heater 9),… wherein the air-enrichment element and the heater are disposed on a pressure side of the pump (elements 8 and 9 are downstream of the pump, which is the “pressure” side), and 
wherein the air-enrichment element is disposed in the second line, upstream of the heating element (fig. 5, element 8 is upstream of the heating element 9).
However, Vetterli does not disclose wherein the heating element is a thick-film heater in which an electric heating resistor is attached to a carrier, on which carrier a flow path is provided for the liquid.
However, regarding the heater, Nestec teaches that such a heater (thick –film heater) may be used for heating such liquids in such beverage makers (Nestec, p. 2 of 8, paragraph 6 “The thick film heating device is also suitable for other liquids than water, which are to be heated…thick film heating device can be used to hat milk, milk-based liquids, etc…”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to substitute  Nestec’s thick-film heater for Vetterli’s  continuous – stacked heat exchanger, in order to efficiently heat up milk in a conventional way known in the beverage art (MPEP § 2143(B)) with expected results.

Regarding claim 3, Vetterli in view of Nestec teach all the limitations of claim 1, as above, and further teach a device wherein the liquid to be foamed is milk or milk substitute (Vetterli, milk reservoir 2, ¶0061).  
Regarding claim 8, Vetterli in view of Nestec teach all the limitations of claim 1, as above, and further teach a device, wherein the device is adapted to produce a stable cold foam when the heating element is switched-off (Vetterli, ¶0065, “by shutting off the continuous flow heater, cold milk froth can be generated.”)
Regarding claim 9, Vetterli in view of Nestec teaches all the limitations of claim 1, as above, and further teaches, wherein the device is adapted to produce a stable warm foam when the heating element is  switched-on (Vetterli,¶0005, 0047, “heating the milk-froth in a continuous flow heater” further, claim 20 ).  

Regarding claim 19, Vetterli in view of Nestec teach all the limitations of claim 1,  as above, and further teach an air-line (Vetterli, elements 4; fig. 5, There is an airline both immediately upstream and downstream of the pump 1.) connected to the at least one first line, the pump suctioning air into the at least one first line through the air line (element 4 to suction air into the device).  

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli (U.S. Patent Application Publication 2016/ 0135474) in view of Nestec (Wipo Patent Publication WO2014205771; in IDS; English translation of specification attached) and further in view of Kindler (U.S. Patent Application Publication 2014/0272051)

Regarding claim 2, Vetterli in view of Nestec teaches all the limitations of claim 1, as above, but does not further teach a device specifically comprising a housing for receiving the device with connections that make available an electric contacting and a connection to a control unit and with ducts for the lines of the line system.   Although Vetterli does have all the lines and elements, the control system is not explicit.  However, Kindler teaches the control unit is a specific way, (Kindler, ¶¶0021, 0042, control unit, which controls the pump and/or the flow heater such that the milk at the output of the flow-heater etc…).  Thus it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Vetterli and Nestec with the teaching of Kindler, in order to better control the heating of the fluids and make the heating and making of the foam controlled and automatic.

Regarding claim 4, Vetterli in view of Nestec teach all the limitations of claim 1, as above, but do not further explicitly teach wherein at least part of the devices is adapted  to be received in a cooling device1.  However, Kindler teaches that at least part of the device is able to be received within a cooling device (¶0080, at least a “cooling unit to accept a first milk container”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Vetterli and Nestec with the teaching of Kindler, to have the device be put into a cooling device in order to keep the milk refrigerated so that it would last and be prepared for making a frothy milk beverage without being concerned about milk safety and whether it has been kept properly.

Claims 5, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli (U.S. Patent Application Publication 2016/ 0135474) in view of Nestec (Wipo Patent Publication WO2014205771; in IDS; English translation of specification attached) and Kindler  (U.S. Patent Application Publication 2014/0272051) and further in view of Rithener (U.S. Patent Application Publication 2013/0276636)

Regarding claim 5, Vetterli in view of Nestec and Kindler  teach all the limitations of claim 4, as above, but does not further teach a device, wherein at least part of the device is adapted to be received in a modular unit, the modular unit being insertable in the cooling device and in which the at least one storage container is received.  However, Rithener teaches a device, the device (Rithener, fig. 1) being able to be received in a modular unit (2), which is insertable in the cooling device (2’) and in which the at least one storage container (23) is received  (see paragraph 61 “ second machine 2 comprises a milk supply arrangement 22,23, in particular a milk reservoir comprising a cooling cavity 22 containing a removable milk tank 23. “)  .  That is, the device is able to be modular, to be attached to a coffee unit.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Vetterli in view of Nestec and Kindler with the teachings of Rithener, to have the milk frothing portion within a modular unit, in order to keep the device as flexible as possible, still being able to work without this attachment, if in need of repairs or unavailable for cleaning, but at the same time, easily insertable and modular for quick and efficient butting together of the machine and making a beverage with a milk-based froth.

Regarding claim 6, Vetterli in view of Nestec, Kindler and Rithener teach all the limitations of claim 4, as above, but does not further teach a device, wherein a control unit is adapted to be electrically coupled to the device.  However, Rithener further teaches contacting and electrical connections (Rithener, ¶¶0017, 0018, fig. 5,  “The second machine is disconnectably connected to the first machine and separable therefrom.” and mechanically, electrically (wired or connecter), logically connected to “transmit power and/or data” ).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Vetterli, Nestec, Kindler and Rithener with a further teaching of Rithener, in order to ensure that the device is well connected to the coffee machine and to make sure that data and power are being transferred so that a proper drink with the proper milk froth is made.

Regarding claim 7, Vetterli in view of Nestec, Kindler and Rithener teach all the limitations of claim 4, as above, but do not further teach, in the current combination a device, wherein the cooling device is an auxiliary device of a beverage maker.  However, Rithener does further teach having an auxiliary device of a coffee maker for cooling and making a milk froth (Rithener, first machine 1 to make coffee and auxiliary second machine 2 with cooling chamber 22 to make milk froth, [paragraph 0023]; Abstract, “[a] beverage preparation machine…for dispensing a beverage, such as coffee…”).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Vetterli, Nestec, Kindler and Rithener with a further teaching of Rithener to have an auxiliary milk frothing device to add frothed milk to a coffee beverage in order to make more versatile coffees. 

Claims 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli (U.S. Patent Application Publication 2016/ 0135474) in view of Nestec (Wipo Patent Publication WO2014205771; in IDS; English translation of specification attached) and Kindler  (U.S. Patent Application Publication 2014/0272051) and Meier, further in view of Rithener (U.S. Patent Application Publication 2013/0276636) and further in view of Lussi (U.S. Patent Application Publication 2007/0031558).


Regarding claims 10 and 11, Vetterli in view of Nestec, Kindler and Rithener teaches all the limitations of claim 5, as above but does not further teach wherein receivable in the modular unit is a container which is filled with rinsing solution (claim 10) and wherein via the at least one first line the device is connectible to the container for the rinsing solution (claim 11).  However, Lussi teaches that a container with a cleaning agent solution can be placed in the device, whereby the cleaning agent is suctioned and in particular, the lines for the milk are cleaned (Lussi, Fig. 1,  ¶0004; 0044) and wherein via the at least one first line the device is connectible to the container for the rinsing solution (see paragraph 44 “To clean the device, the peristaltic pump 9 is brought into the closed state and is put in operation, the cleaning agent is conveyed through the extraction line 4, the further line 5 and die emulsifying device 6, and it can escape into a collection vessel via the discharge nozzle 7.“).  

  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Vetterli in view of Nestec, Kindler and Rithener with a the teaching of Lussi, to have the container of cleaning/rinsing solution inserted into the frothing device and wherein via the at least one first line the device is connectible to the container for the rinsing solution, in order to clean out the residue of the milk on the lines that create the froth, so that they stay clean and hygienic and so that bacteria doesn’t grow and fester.

Regarding claim 12, Vetterli in view of Nestec, Kindler, Rithener and Lussi teaches all the limitations of claim 11, as above, and further teaches wherein the line system, the pump, the air-enrichment element and the heating element are rinsed by means of the rinsing solution pumped in the circuit (¶0044, Lussi teaches that the cleaning agent goes through the milk line, as above, and also goes through the nozzle and the pump and the emulsifying (heating) device so that the cleaning agent goes through all the elements touched by milk and this way of cleaning would have been combined above when Lussi was combined with the other references, to make sure that the device is thoroughly cleaned) . Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Vetterli in view of Nestec, Kindler and Rithener with a the teaching of Lussi, to have the line system, the pump, the air-enrichment element and the heating element are rinsed by means of the rinsing solution pumped in the circuit, in order to clean out the residue of the milk on the lines that create the froth, so that they stay clean and hygienic and so that bacteria doesn’t grow and fester.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli (U.S. Patent Application Publication 2016/ 0135474) in view of Nestec (Wipo Patent Publication WO2014205771; in IDS; English translation of specification attached) and further in view of Funk (U.S. Patent Application Publication 2001/0048958)

Regarding claim 13, Vetterli in view of Nestec teach all the limitations of claim 1, as above, but do not further teach wherein a conductance sensor is provided for determining the conductance value of a liquid present in the line system. However, Funk teaches using a conductance sensor to test for and identify liquids (Funk, ¶0034, conductance sensor 30, depending on condition can identify liquid and problem based on inductance to solve problem, whether empty, or absence of concentrate or absence of dilution liquid).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Vetterli in view of Nestec with the teaching of Funk, to help identify liquids, based on their consistency, in order to determine what is present in the lines and what needs to be done next, as a more efficient means of controlling and identifying the liquids working in the machine.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli (U.S. Patent Application Publication 2016/ 0135474) in view of Nestec (Wipo Patent Publication WO2014205771; in IDS; English translation of specification attached) and further in view of Bronnimann (U.S. Patent Application Publication 2015/ 0024103)

Regarding claim 18, Vetterli in view of Nestec teach all the limitations of claim 1, as above, but do not further teach a device further comprising an air- line connected to the at least one first line, a controllable valve in the air line, and a control unit configured to control the valve so that the pump suctions air into the at least one first line intermittently via pulses.  However, Bronnimann teaches intermittent pulses for allowing air into a foaming machine to create the b3st stable foam Bronnimann (¶0108 -0110) that there are pumps and air lines to pump air in periodically or to control the air, in order to create the type of froth a particular drink enjoys, and milk foam can be generated with the best quality (Bronnimann, ¶0061; further, this would be incorporated into Vetterli, air-line 4 and its related valve, see Vetterli fig. 5)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterli (U.S. Patent Application Publication 2016/ 0135474) in view of Nestec (Wipo Patent Publication WO2014205771; in IDS; English translation of specification attached) and further in view of Larson (U.S. Patent 9,211,032).
Regarding claim 20, Vetterli in view of Nestec teach all the limitations of claim 1, as above, but do not further teach a device wherein the heating element is configured to heat a stable foam to a temperature between 50°-80° C.  However, Larson teaches that it is well known to heat up milk/foam  to between 58°-75° C as this is a good temperature for to crate foam but to also be warm and desirable in the cup of the user (Larson, column 5 lines 28-32).  Thus it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Vetterli in view of Nestec, who already teach a heater, to heat up the foam to within the claimed range, as this is an optimal range to create foam and also have the foam warm to be desirable when it reaches the cup of the user (Larson, id.)

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely the combination of reference applied in the prior rejection of record for teachings or matter specifically challenged in the argument.  Specifically, regarding claim 1, the art teaches all the elements in the line and in the correct arrangement of the elements, as above.  Further, the new limitations were considered and searched and found obvious, see rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please Previously filed forms PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The current limitation is silent if the device is fully received or partially received in a cooling device.  As such, the examiner takes the interpretation that the device only need to be partially received in a cooling device.